ORDER

This matter came before the Court on the Joint Petition for Placement on Inactive Status. Upon consideration of said petition, it is this 1st day of August, 2012,
ORDERED that the Respondent, Will Abercrombie, Jr., be and he is hereby placed on inactive status, indefinitely, until further order of this Court; and, it is further
ORDERED that the Clerk of this Court shall remove the name of Will Abercrombie, Jr. from the register of attorneys in this Court until further Order of this Court, and shall certify that fact to the Client Protection Fund and the clerks of all judicial tribunals in this state in accordance with Maryland Rule 16-772(d).